Third District Court of Appeal
                               State of Florida

                     Opinion filed September 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1383
       Lower Tribunal Nos. F18-17398, F18-13708 and F18-13710
                          ________________


                           Aristides Alfonso,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2)
from the Circuit Court for Miami-Dade County, Zachary James, Judge.

     Aristides Alfonso, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and LOGUE, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.